FILED
                           NOT FOR PUBLICATION                              JUL 29 2015

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30376

              Plaintiff - Appellee,              D.C. No. 3:12-cr-00292-BR-1

  v.
                                                 MEMORANDUM*
SID EDWARD WILLIS, Jr.,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 13-30377

              Plaintiff - Appellee,              D.C. No. 3:02-cr-00120-BR-1

  v.

SID EDWARD WILLIS, Jr.,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                       Argued and Submitted March 4, 2015
                                Portland, Oregon

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: FISHER, PAEZ, and IKUTA, Circuit Judges.

      In this consolidated appeal, Sid Willis, Jr. challenges the district court’s

denial of his motion to suppress evidence in case number 3:12-cr-00292, and its

imposition of a 60-month sentence for violating the terms of his supervised release

in case number 3:02-cr-00120.1 We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we affirm.

      The district court did not err in denying Willis’s motion to suppress. The

detention of Willis that resulted in the officers’ discovery of the relevant evidence

was a valid investigatory stop under Terry v. Ohio, 392 U.S. 1 (1968). The

aggressive means the officers used to stop Willis were justified and did not convert

the detention into an arrest because the officers had information that Willis was

currently armed, the stop closely followed a violent crime, and Willis fled upon

seeing the officers’ vehicle. See United States v. Edwards, 761 F.3d 977, 982 (9th

Cir. 2014); cf. Green v. City & Cnty. of San Francisco, 751 F.3d 1039, 1047–48

(9th Cir. 2014). Willis concedes that the officers had reasonable suspicion to stop

him. The stop therefore did not violate the Fourth Amendment. See Gallegos v.

City of Los Angeles, 308 F.3d 987, 990–91 (9th Cir. 2002).

      AFFIRMED.


      1
       We resolve Willis’s challenge to his sentence in a concurrently issued
opinion. United States v. Willis, __ F.3d __ (9th Cir. 2015).